MEMORANDUM**
Maria Guadalupe Murguia-Legaspi and her husband Jose Antonio Cardenas-Alvarado, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process challenges. See Torres-Aguilar v. INS, 246 F.3d 1267, 1269-71 (9th Cir.2001) We deny the petition for review.
The petitioners’ due process challenge fails because they did not indicate what evidence their attorney’s allegedly deficient representation prevented them from submitting evidence that would establish “exceptional and extremely unusual hardship.” See Iturribarria v. INS, 321 F.3d 889, 901 (9th Cir.2002) (indicating that a due process claim succeeds only where prejudice is shown).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.